Dear Ms. DiVincenti:
This office is in receipt of your recent opinion request in which you ask the following:
     Does the Louisiana Board of Examiners of Certified Shorthand Reporters have the authority to enact Rule 1101, entitled Transcript Format Guidelines, and Rule 1105, entitled Disclosure, concerning court reporting procedures?
Also included with your request were copies of the relevant rules and enabling statutes.
Rule 1101 deals with the format of transcripts to be produced by shorthand reporters.  It details the minimum number of lines per page and words per line, maximum margins, etc., and provides as follows:
§ 1101. Transcript Format Guidelines (Freelance Reporters)
     Every freelance certified court reporter shall be required to use the following transcript format rules on every transcript prepared by that reporter:
     1.  Transcripts shall contain no fewer than 25 typed lines, exclusive of the page number and footers, on standard 8 +" X 11" paper.
     2.  Transcripts shall contain no fewer than nine characters to the typed inch.
     3.  The left-hand margin of transcripts shall be set at no more than 1-3/4 inches.
     4.  The right-hand margin of transcripts shall be set at no more than 3/8 of an inch.
     5.  Each question and answer shall begin on a separate line.
     6.  Each question and answer shall begin at the left-hand margin, with no more than five spaces from the question and answer to the text.
     7.  Carryover question and answer lines shall begin at the left-hand margin.
     8.  Colloquy material shall begin no more than 15 spaces from the left-hand margin, with carryover lines commencing no more than 10 spaces from the left-hand margin.
     9.  Quoted material shall begin no more than 15 spaces from the left-hand margin, with carryover lines commencing no more than 10 spaces from the left-hand margin.
     10.  Parenthicals and exhibit markings shall begin no more than 15 spaces from the left-hand margin, with carryover lines commencing no more than 15 spaces from the left-hand margin.
     11.  There shall be no numbered lines that are blank on a transcript page.
     AUTHORITY NOTE: Promulgated in accordance with LSA-R.S. 37:2551.
The annotation to Rule 1101 cites as authority for rule promulgation LSA-R.S. 37:2551, which provides in relevant part:
§ 2551. Creation of board of examiners; purposes;membership; expenses
     A. There is hereby created a Board of Examiners of Certified Shorthand Reporters for the purpose of encouraging proficiency in the practice of shorthand reporting as a profession, promoting efficiency in court and general reporting, and extending to the courts and to the public the protection afforded by a standardized profession by establishing a standard of competency for those persons engaged in it.
In the opinion of this office Rule 1101 falls within the purview of "promoting efficiency" and "extending to the courts and the public the protection afforded by a standardized profession".  It is therefore the opinion of this office that the board does have the authority to standardize transcript format guidelines for shorthand reporter transcripts.
The second rule in question, Rule 1105, mandates that each reporter disclose to the court any and all arrangements made in obtaining that reporter's services. Rule 1105 provides:
§ 1105.  Disclosure
     Each certified court reporter shall disclose and preserve on the record at the outset of every disposition the complete arrangement, financial or otherwise, made between the reporter or any person or entity making arrangements for the reporter's services and the attorney or other party making such arrangements with the reporter, person, or entity.  Each reporter is responsible for inquiring about the discovering such information before accepting any assignment.
     AUTHORITY NOTE: Promulgated in accordance with LSA-R.S. 37:2554 and LSA-R.S. 37:2557.
Pertinent cited authority for the adoption of this rule is LSA-R.S. 37:2554, providing:
 § 2554. Qualifications; examinations; certificates
     A. The board shall determine the qualifications of persons applying for examination under this Chapter, make rules for the examination of applicants and for the issuance and maintenance of certificates herein provided for which shall be subject to legislative oversight review pursuant to the Administrative Procedure Act, and shall grant certificates to such applicants as may, upon examination, be qualified in professional shorthand reporting and in such other subjects as the board may deem advisable.
     B. The board may, at its discretion, waive regular examination of any person duly holding a comparable C.S.R. certificate from another state and desiring to move to Louisiana as a verbatim reporter.
     C. A certificate holder shall be restricted from changing from the system of reporting under which the certificate holder was certified to any other shorthand system as defined in LSA-R.S. 37:2555, until the certificate holder has been certified by the board under a different system of reporting. Violation of this restriction may result in the suspension or revocation of a certificate.
     D. The board shall in no way restrict the use of electronic equipment to certificate holders hereunder in the performance of their duties, but shall exclude the use of all electronic recording equipment, except stenomask, to all applicants at the time and place of examination.
     E. Every certificate holder hereunder shall be deemed a certified court reporter, entitled to use the abbreviation "C.C.R." after his name, and at his expense shall receive from the board, and may keep while his certificate remains in effect, a metal seal imprinting his name and "Certified Court Reporter of the State of Louisiana".  Such certificate and seal shall authorize the holder thereof to issue affidavits with respect to his regular duties, to subpoena witnesses for depositions, to administer oaths and affirmations, and to take depositions, sworn statements, and related hearings.
     F. The board shall promulgate by rule a procedure to convert to the certified court reporter, or C.C.R., certificate, all certificates previously issued by the board, including the certified shorthand reporter, or C.S.R., and the certified general reporter, or C.G.R., certificates, which remain in effect subject to the regulatory authority of the board pending conversion.  The board may also establish by rule appropriate designations by which the various capabilities of certified court reporters may be identified, including the system of shorthand reporting under which a certificate holder is certified, the means by which a certificate was obtained, and other criteria by which the public may be better informed in contracting for shorthand reporting services.
     G. The maintenance and continued validity of any license issued by the board as provided for in this Chapter shall be dependent upon the satisfactory performance and completion by a certified court reporter of those continuing education requirements as established by the board, subject to legislative oversight pursuant to the Administrative Procedure Act.
     H. Repealed by Acts 1993, No. 908, s. 2, eff. June 23, 1993.
     I. Repealed by Acts 1993, No. 908, s. 2, eff. June 23, 1993.
     J. (1) The board shall contract with a third party for the preparation and grading of the examination required in this Section.
     (2) Each school which provides programs in court reporting shall annually report to the board and to the Senate Committee on Judiciary B and the House Committee on the Judiciary the number of program completers, the number of such completers who sit for the examination, and the number of examination takers who successfully pass the test.
We interpret the foregoing emphasized language of LSA-R.S.37:2554 to allow the board to adopt a rule concerning the disclosure of monetary arrangements as stated.
I hope this answers your questions fully.  Please feel free to contact this office if you need and further assistance.
Sincerely,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: __________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
DATE RECEIVED:
DATE RELEASED: August 27, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL